Name: Commission Regulation (EEC) No 143/85 of 18 January 1985 concerning the quantity of high-quality beef and veal from the United States of America and from Canada that may be imported under the arrangements laid down in Regulation (EEC) No 142/85 for 1985
 Type: Regulation
 Subject Matter: trade;  America;  consumption
 Date Published: nan

 No L 16/20 Official Journal of the European Communities 19 . 1 . 85 COMMISSION REGULATION (EEC) No 143/85 of 18 January 1985 concerning the quantity of high-quality beef and veal from the United States of America and from Canada that may be imported under the arrangements laid down in Regulation (EEC) No 142/85 for 1985 HAS ADOPTED THIS REGULATION : Article 1 Licence applications can be submitted, in accordance with Article 12 of Regulation (EEC) No 2377/80 for a total quantity of 10 000 tonnes of beef and veal originating in and imported from the United States of America and from Canada. By way of derogation to Article 1 5 of Regulation (EEC) No 2377/80 (a) applications may be submitted only from 21 to 25 January 1985 ; (b) the information referred to in Article 15 (4) (e) of the said Regulation shall be communicated on 28 January 1985 ; (c) the licences referred to in Article 15 (5) (b) of the said Regulation shall be issued on 31 January 1985. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 106/85 of 14January 1985 opening a Community tariff quota for high-quality fresh , chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ('), Whereas Article 7 of Commission Regulation (EEC) No 142/85 of 18 January 1985 laying down detailed rules for the application of the import arrangements provided for by Regulations (EEC) No 106/85 and (EEC) No 3688/84 in the beef and veal sector (2) stipu ­ lates that import licences for the meat referred to in Article 1 ( 1 ) (d) of the Regulation must be applied for and issued in accordance with Articles 12 and 15 of Commission Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EEC) No 1994/84 (4); Whereas the quantity for which licence applications can be submitted under these conditions from 1 January 1985 onwards should be stated ; whereas, moreover, a derogation to Regulation (EEC) No 2377/80 should be introduced as regards the time limits for the submission of applications and licences should be issued under these special arrangements so as to permit the application of the import arrange ­ ments as soon as possible ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Article 2 Regulation (EEC) No 3676/84 (5) is hereby repealed. Article 3 This Regulation shall enter into force on 19 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 January 1985 . For the Commission Frans ANDRIESSEN Member of the Commission (') OJ No L 14, 17 . 1 . 1985, p. 3 . (2) See page 14 of this Official Journal . (3) OJ No L 241 , 13 . 9 . 1980, p. 5 . (4) OJ No L 186, 13 . 7 . 1984, p. 17. O OJ No L 340 , 28 . 12 . 1984, p. 52.